         Case 1:20-cv-02331-RCL Document 3-1 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEZMOND CHARLES MITCHELL                      :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :       Civil Action No. __________
                                              :
WILLIAM P. BARR, et al.                       :       CAPITAL CASE
                                              :
                       Defendants.            :       EXECUTION SCHEDULED FOR
                                              :       AUGUST 26, 2020
                                              :
____________________________________                  Time: 6:00 p.m. EST


                    [PROPOSED] TEMPORARY RESTRAINING ORDER

       This matter came before the Court on Plaintiff Lezmond Charles Mitchell’s Motion for

Temporary Restraining Order, to be followed by a Preliminary Injunction, enjoining Attorney

General Defendant William P. Barr; Deputy Attorney General Jeffrey A. Rosen; Acting Pardon

Attorney Rosalind Sargent-Burns; Federal Bureau of Prisons Director Michael Carvajal; Federal

Bureau of Prisons Regional Director Jeffrey E. Kreuger; and United States Penitentiary Terre

Haute, Indiana Complex Warden T.J. Watson, who are all being sued in their official capacities;

the United States Department of Justice; the Federal Bureau of Prisons; and the Office of the

Pardon Attorney, from deliberately interfering with and obstructing Mitchell’s ability to

participate in the executive clemency process for individuals under a death sentence, in violation

of his Fifth Amendment right to due process; and in violation of his Eighth Amendment

prohibition against arbitrary imposition of the death penalty; and in violation of his Fifth

Amendment rights to equal protection and due process of law. Mitchell also moves to enjoin

Defendants from carrying out his scheduled execution so that his clemency petition may be

processed to completion and the President may issue a decision unencumbered by the

Defendants’ violation of his rights under the Fifth and Eighth Amendments.
                                                 1
          Case 1:20-cv-02331-RCL Document 3-1 Filed 08/25/20 Page 2 of 2




         Having considered the Motion and the documents filed herewith, including the Complaint

and memorandum in support of the Motion and exhibits submitted herewith, and good cause

appearing therefor, the Court hereby grants the relief requested.

         Plaintiff’s Motion is GRANTED and it is hereby ORDERED that:

         1.     Defendants are hereby enjoined from interfering with and obstructing Mitchell’s

ability to participate in the executive clemency process;

         2.     Defendants are hereby enjoined from carrying out Mitchell’s execution on August

26, 2020, so that his clemency petition may be processed to completion and the President may

issue a decision.

         3.     The injunction shall remain in place until such a time as to allow Mitchell to

litigate his constitutional claims and the President issues his decision.




Dated:
                                                               United States District Judge




                                                  2
